SENTENCIA
Se relatan a continuación los hechos esenciales del caso de autos.
La Junta de Gobierno del Colegio de Arquitectos de Puerto Rico suspendió a José M. García Gómez como miembro de ese colegio por un período de tres años, por haber incurrido alegadamente en una violación a los cáno-nes de ética profesional que rigen la conducta de los arquitectos.
García Gómez impugnó la suspensión aludida ante el Tribunal de Primera Instancia, Sala de San Juan. Este foro ordenó la restitución de García Gómez como colegiado al resolver que el Colegio de Arquitectos de Puerto Rico no posee la facultad en ley para suspender a uno de sus miem-bros del ejercicio de la profesión sin la ratificación de tal suspensión por la Junta Examinadora de Ingenieros, Ar-quitectos y Agrimensores de Puerto Rico.
El Tribunal de Circuito de Apelaciones confirmó el die-*922tamen de instancia y el Colegio de Arquitectos solicitó la revisión de esa decisión mediante un recurso de certiorari presentado ante nos.
Luego de estudiar y analizar el caso, los jueces votaron y el Tribunal quedó igualmente dividido. De los jueces que participaron, la votación fue la siguiente: los Jueces Aso-ciados Señores Rebollo López, Hernández Denton y Co-rrada Del Río confirmarían el dictamen recurrido; los Jue-ces Asociados Señores Negrón García y Fuster Berlingeri y la Juez Asociada Señora Naveira de Rodón revocarían la determinación del foro apelativo y del foro de instancia. El Juez Presidente Señor Andréu García no intervino.
Para que este Tribunal pueda revocar una sentencia se requiere una mayoría de los jueces que participan en el caso. Regla 5(b) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A. Si hay empate se confirma la sentencia recurrida. P.I.P v. E.L.A., 109 D.P.R. 685, 687 (1980); Junta Insular de Elecciones v. Corte, 63 D.P.R. 819, 833 (1944).
Por la razón anterior, visto el empate que existe en la votación de los Jueces en el caso de autos, se dicta la sen-tencia para confirmar la del foro apelativo de 24 de enero de 1996.
Lo pronuncia, manda el Tribunal y certifica la Subsecre-taría del Tribunal Supremo. El Juez Asociado Señor Her-nández Denton emitió una opinión concurrente, a la cual se unieron los Jueces Asociados Señores Rebollo López y Corrada Del Río. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió el Juez Aso-ciado Señor Negrón García y la Juez Asociada Señora Na-veira de Rodón. El Juez Presidente Señor Andréu García no intervino.
(.Fdo.) Carmen E. Cruz Rivera Subsecretaría del Tribunal Supremo
*923— O —